

117 HR 975 IH: Ensuring Seniors’ Access to COVID Treatments Act
U.S. House of Representatives
2021-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 975IN THE HOUSE OF REPRESENTATIVESFebruary 11, 2021Mr. Casten introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to require coverage under Medicare PDPs and MA–PD plans, without the imposition of cost sharing or utilization management requirements, of drugs intended to treat COVID–19 during certain emergencies.1.Short titleThis Act may be cited as the Ensuring Seniors’ Access to COVID Treatments Act.2.Requiring coverage under Medicare PDPs and MA–PD plans, without the imposition of cost sharing or utilization management requirements, of drugs intended to treat COVID–19 during certain emergencies(a)Coverage requirement(1)In generalSection 1860D–4(b)(3) of the Social Security Act (42 U.S.C. 1395w–104(b)(3)) is amended by adding at the end the following new subparagraph:(I)Required inclusion of drugs intended to treat COVID–19(i)In generalNotwithstanding any other provision of law, a PDP sponsor offering a prescription drug plan shall, with respect to a plan year, any portion of which occurs during the period described in clause (ii), be required to—(I)include in any formulary—(aa)all covered part D drugs with a medically accepted indication (as defined in section 1860D–2(e)(4)) to treat COVID–19 that are marketed in the United States; and(bb)all drugs authorized under section 564 or 564A of the Federal Food Drug and Cosmetic Act to treat COVID–19; and(II)not impose any prior authorization or other utilization management requirement with respect to such drugs described in item (aa) or (bb) of subclause (I) (other than such a requirement that limits the quantity of drugs due to safety).(ii)Period describedFor purposes of clause (i), the period described in this clause is the period during which there exists the public health emergency declared by the Secretary pursuant to section 319 of the Public Health Service Act on January 31, 2020, entitled Determination that a Public Health Emergency Exists Nationwide as the Result of the 2019 Novel Coronavirus (including any renewal of such declaration pursuant to such section)..(b)Elimination of cost sharing(1)Elimination of cost sharing for drugs intended to treat COVID–19 under standard and alternative prescription drug coverageSection 1860D–2 of the Social Security Act (42 U.S.C. 1395w–102) is amended—(A)in subsection (b)—(i)in paragraph (1)(A), by striking The coverage and inserting Subject to paragraph (8), the coverage;(ii)in paragraph (2)—(I)in subparagraph (A), by inserting after Subject to subparagraphs (C) and (D) the following: and paragraph (8);(II)in subparagraph (C)(i), by striking paragraph (4) and inserting paragraphs (4) and (8); and(III)in subparagraph (D)(i), by striking paragraph (4) and inserting paragraphs (4) and (8);(iii)in paragraph (4)(A)(i), by striking The coverage and inserting Subject to paragraph (8), the coverage; and(iv)by adding at the end the following new paragraph:(8)Elimination of cost-sharing for drugs intended to treat COVID–19The coverage does not impose any deductible, copayment, coinsurance, or other cost-sharing requirement for drugs described in section 1860D–4(b)(3)(I)(i)(I) with respect to a plan year, any portion of which occurs during the period during which there exists the public health emergency declared by the Secretary pursuant to section 319 of the Public Health Service Act on January 31, 2020, entitled Determination that a Public Health Emergency Exists Nationwide as the Result of the 2019 Novel Coronavirus (including any renewal of such declaration pursuant to such section).; and(B)in subsection (c), by adding at the end the following new paragraph:(4)Same elimination of cost-sharing for drugs intended to treat COVID–19The coverage is in accordance with subsection (b)(8)..(2)Elimination of cost sharing for drugs intended to treat COVID–19 dispensed to individuals who are subsidy eligible individualsSection 1860D–14(a) of the Social Security Act (42 U.S.C. 1395w–114(a)) is amended—(A)in paragraph (1)—(i)in subparagraph (D)—(I)in clause (ii), by striking In the case of and inserting Subject to subparagraph (F), in the case of; and(II)in clause (iii), by striking In the case of and inserting Subject to subparagraph (F), in the case of; and(ii)by adding at the end the following new subparagraph:(F)Elimination of cost-sharing for drugs intended to treat COVID–19Coverage that is in accordance with section 1860D–2(b)(8).; and(B)in paragraph (2)—(i)in subparagraph (B), by striking A reduction and inserting Subject to subparagraph (F), a reduction; (ii)in subparagraph (D), by striking The substitution and inserting Subject to subparagraph (F), the substitution;(iii)in subparagraph (E), by inserting after Subject to the following: subparagraph (F) and; and(iv)by adding at the end the following new subparagraph:(F)Elimination of cost-sharing for drugs intended to treat COVID–19Coverage that is in accordance with section 1860D–2(b)(8)..(c)ImplementationNotwithstanding any other provision of law, the Secretary of Health and Human Services may implement the amendments made by this section by program instruction or otherwise.